Biggs, J.
(dissenting). — The fact is undisputed that the sale of the land under the mortgage was made under an insufficient notice. It is stated in the majority opinion that this sale was inoperative to pass the equity of redemption, and that the only effect of the deed made by the mortgagee and the payment of the mortgage debt by the purchaser, was to transfer *554the legal title of the land to the purchaser, and to operate as an equitable assignment of the mortgage debt to him. To this I agree. As to other questions decided, I dissent.
The theory of my associates is that the minor plaintiffs had the right to elect to take the amount of the bid in excess of the mortgage debt, thereby surrendering or releasing their right of redemption in the land. To sustáin this proposition it must be held that an infant has the power to make a final and irrevocable decision in regard to his estate, and that in doing so he may release or forego his interest in land. This is against the fundamentals of the law. The argument that the infant plaintiffs would be concluded by a judgment in their favor for the surplus money is fallacious, for the reason that it must rest on the implication or assumption of a valid right of action in them for the recovery of the money, which I deny. In all cases (including those cited in the opinion) where minors have been held to be concluded by the litigation to which they were parties, their right to maintain the suit or to be sued in respect of the subject-matter of the action was unquestioned. Thus in Kansas City Railroad Company v. Morgan, 76 Fed. Rep. 429, Morgan sued the railroad company to recover damages for personal injuries. In defense of the action the railroad company interposed a former judgment for the same injuries. Morgan received the injuries during his minority, and his father, who acted as next friend, had prosecuted an action in Morgan’s name for damages for the injuries, and he recovered a judgment therefor. The supreme court of Kansas rightfully held that Morgan was bound by the result of that litigation. So in Gregory v. Molesworth, 2 Atkyns, 625, it was held that an infant was bound by a judgment in his favor as to his personal estate. There his right *555to sue in respect to the property was unquestioned. In Kingsberry v. Buckner, 131 U. S. 650, the plaintiff during his minority brought a suit to remove a cloud upon the title to certain real estate which he claimed to have inherited from his father. It was averred that the defendants claimed some interest in the land adversely to the plaintiff. The defendants appeared and set up their title, and upon a trial they made good their claim. The court held that the plaintiff was concluded by the decree in that case. The right to bring this suit was likewise unquestioned. These are the only cases cited which have any bearing on the question.
Again, I very much question the right of a person who is sui juris to make such an election. . The mortgagor is entitled to the surplus proceeds arising from a foreclosure sale upon the theory that such surplus represents his equity of redemption. If the sale, as a foreclosure sale, is invalid, upon what principle can he lay claim to the surplus,-or assert that there is a surplus? "What does the purchaser buy at such a sale? Nothing but the mortgage debt and the right to have the legal title to- the mortgaged land transferred to him as security for the debt. If his bid exceeds the debt, to whom does the excess belong? Certainly not to the mortgagor, for his rights as the owner of the equity of redemption have not been prejudiced in the least. Upon what principle, then, can he elect to release his equity in the land and demand the excess? The authorities cited in the opinion of my brother judges do not announce any such principle. Mr. Jones, in his work on mortgages (section 1920a), merely asserts that where the mortgagor receives the surplus proceeds of an invalid sale with knowledge of the defects, or if he retains the money after such knowledge has come to him, he will be afterward estopped to deny the *556validity of the sale. The learned author does not say that the mortgagor could demand and receive such surplus as a matter of right, In Joyner v. Farmer, 78 N. C. 196, the mortgagee bought at his own sale. The extent of the decision in that case is that the sale was-voidable and not void, and that it could be confirmed by the owner of the equity of redemption, either first, by release under seal; second, by such conduct as would make the assertion of his right fraudulent; third, by long acquiescence after full knowledge. Boogher v. Frazier, 99 Mo. 325 is an entirely different case. The deed of trust there was given to secure several notes. The beneficiary transferred one of the notes to plaintiff. The trustee sold the land at the sole request of the original cestui que trust. The plaintiff sued the trustee, the cestui que trust, and the purchaser at the trustee’s sale for the amount of his debt. After recovering judgment for the entire amount of his debt and collecting the bulk of it, he brought suit to set aside the sale by the trustee and for a resale of the land for the payment of the balance of his debt. Under these circumstances the supreme court' held that he was estopped to aver the invalidity of the sale by the trustee.
It seems to me that this record involves the decision of questions that ought to be decided by the supreme court. It may well be said that title to real estate is involved. The judgment can only be sustained upon the idea that the plaintiffs (all of whom are laboring under disabilities as to the disposition of their real estate) have the right by an election of remedies to release their equity of redemption in the mortgaged property. On that theory the judgment has the effect of working a divestiture of their title. Moreover, when these infants become of age they may seek to redeem the land. If so the supreme court would *557certainly have exclusive appellate jurisdiction of that case. The present case involves the same question and in my judgment the ends of justice would be best subserved by transferring this appeal to the supreme court, where all questions involved can be finally and authoritatively settled. Gray v. Worst, 129 Mo. 122. Besides, the majority opinion in my judgment violates the spirit of many decisions in this state, notably that of Kerr v. Bell, 44 Mo. 120, which recognizes the well established law that an infant may revoke his contracts after attaining his majority. The logic of my brother judges is that plaintiffs may irrevocably elect to take the surplus and thereby release their interest in the land. Their opinion can not rest on any other ground. Hence I think that the decision is opposed to that of the supreme court in Kerr v. Bell, supra.